PER CURIAM.
Upon review and due consideration of the briefs, oral argument and the record on appeal we are of the opinion that the totality of the circumstances demonstrates that the appellant should have been permitted to intervene in the proceedings below in furtherance of its asserted interest in the subject matter. Cf. Wags Transportation System v. City of Miami Beach, 88 So.2d 751 (Fla.1956); Miller v. Townhouse Development Corp., 178 So.2d 730 (Fla.2d DCA 1965). Accordingly, the order denying intervention is vacated and set aside and the cause remanded for further proceedings consistent herewith.
MAGER, C. J., DOWNEY, J., and STEWART, JAMES R., Jr., Associate Judge, concur.